Burke, J.
(concurring especially). While the above matter was pending in this court, the supreme court of Indiana handed down a decision in Comer v. State, — Ind. — , 110 N. E. 984, construing a similar law in favor of respondent. I do not believe this court should establish a new line of authority upon this proposition, and therefore concur in the holding above. However, I do not believe that, upon reason, the Indiana court was justified in saying that the word “annually” is equivalent to “annually, each and every year thereafter during the existence of the law,” which is necessarily the result of their holding. The matter is of no particular importance in this state. If the legislature did not intend the construction which we have now placed upon the law, they can amend it to suit their wishes before another year’s appropriations mature.